Citation Nr: 0029457	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  99-16 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cancer of the 
larynx, status post laryngectomy.

2.  Entitlement to service connection for nicotine 
dependence.

3.  Entitlement to a compensable evaluation for amputation to 
the distal joint of the right middle finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his cousin


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
August 1956.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1998 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  In that decision, the RO continued the 
noncompensable evaluation for amputation to the distal joint 
of the right middle finger and denied entitlement to service 
connection for cancer of the larynx, to include a 
laryngectomy, and nicotine dependence.

In October 1999, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript has been associated with the claims file.


REMAND

The law provides that "[t]he Secretary shall assist a 
claimant in developing all facts pertinent to a claim for 
benefits under this title.  Such assistance shall include 
requesting information as described in section 5106 of this 
title.  The Secretary shall provide a medical examination 
when such examination may substantiate entitlement to the 
benefits sought.  The Secretary may decide a claim without 
providing assistance under this subsection when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement.  H.R. 4205, the Floyd D. Spence 
National Defense Authorization Act for FY 2001, Title XVI, 
Subtitle B, § 1611 (October 30, 2000), to be codified at 
38 U.S.C.A. § 5107(a).

The veteran has claimed that his service-connected amputation 
to the distal joint of the right middle finger has worsened.  
Although VA medical records have been associated with the 
claims file, none of them address the veteran's right middle 
finger.  The Board finds that in compliance with the duty to 
assist, the veteran should have the opportunity to undergo a 
VA examination for VA to determine the nature and severity of 
the service-connected amputation to the distal joint of the 
right middle finger.

Additionally, as to the veteran's claims for service 
connection, the Board finds that in compliance with the duty 
to assist, the veteran is entitled to undergo a VA 
examination to determine whether he developed nicotine 
dependence in service, whether there is a relationship 
between the cancer of the larynx and tobacco use during 
active service, and whether, assuming he developed nicotine 
dependence in service, it was the proximate cause of the 
cancer of the larynx.  The Board notes that the question of 
whether a veteran is nicotine dependent is a medical issue.  
See VAOPGCPREC 19-97 (May 13, 1997).  The Board is bound by 
the precedent opinions of the VA General Counsel.  38 
U.S.C.A. § 7104(c) (West 1991 & Supp. 2000).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should advise the veteran that 
he has the right to submit additional 
evidence and argument on the matters the 
Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Since the veteran testified in 
October 1999 that some doctors linked his 
cancer to smoking, the veteran should be 
provided the opportunity to submit such 
statements from those doctors to the RO.  
The veteran should also be provided with 
release forms, and if he provides written 
releases, the RO should assist him in 
obtaining all outstanding medical records 
pertinent to his amputation to the distal 
joint of the right middle finger and 
cancer of the larynx, to include the 
laryngectomy.  

2.  The veteran should be afforded a VA 
examination by the appropriate 
specialist(s) to identify the nature and 
severity of the service-connected 
amputation to the distal joint of the 
right middle finger and to determine 
whether nicotine dependence was incurred 
in service and the etiology of the cancer 
of the larynx.  The claims folder must be 
made available to the examiner for review 
before the examination, and the examiner 
should state in the examination report 
that he/she has reviewed the claims file, 
to include the veteran's service medical 
records.

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, as to the veteran's 
right middle finger.  The examiner is 
asked to state whether the veteran's 
right middle finger impairs the function 
of his right hand, and if so, to state 
how his right hand is impaired.  If the 
right hand, to include the middle finger, 
is not impaired, that fact should be 
stated in the examination report.  
Additionally, the examiner is asked to 
state whether the veteran has tenderness 
on his stump.  Finally, the examiner must 
state in the examination report upon 
whether there exists any clinical 
evidence supportive of the veteran's 
subjective complaints related to his 
right middle finger, including any 
subjective reports of pain; the examiner 
should also state whether motion of that 
finger is within 2 inches (5.1 
centimeters) of the median transverse 
fold of the palm.   

As to the veteran's claim of entitlement 
to service connection for nicotine 
dependence, the examiner is asked to 
state whether it is as likely as not that 
the veteran incurred nicotine dependence 
in service.  The examiner should state 
upon what evidence the determination is 
based, to include medical principles.

Also, the examiner is asked to state 
whether it is as likely as not that the 
veteran's cancer of the larynx was due to 
tobacco use in service (as opposed to 
tobacco use following service).  The 
examiner should state upon what evidence 
the determination is based, to include 
medical principles.

Finally, the examiner is asked, if and 
only if a finding that nicotine 
dependence was incurred in service, 
whether it is as likely as not that the 
cancer of the larynx was proximately due 
to or the result of nicotine dependence 
in service.  The examiner should state 
upon what evidence the opinion is based, 
to include medical principles.  

3.  Thereafter, the RO should review the 
record and ensure that all the above 
actions have been requested or completed, 
to the extent possible.  The RO is 
advised that where the remand orders of 
the Board are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  After any 
indicated action has been completed, the 
RO should again review the record and re-
adjudicate the veteran's claims of 
entitlement to a compensable evaluation 
for amputation to the distal joint of the 
right middle finger and entitlement to 
service connection for nicotine 
dependence and for cancer of the larynx, 
to include a laryngectomy.

If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. Sabulsky
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 5 -


